OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2012 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07242 The Cutler Trust (Exact name of registrant as specified in charter) 525 Bigham Knoll, Suite 100 Jacksonville, Oregon (Address of principal executive offices) (Zip code) Erich M. Patten Cutler Investment Counsel, LLC525 Bigham KnollJacksonville, Oregon 97530 (Name and address of agent for service) Registrant's telephone number, including area code:(541) 770-9000 Date of fiscal year end:June 30, 2013 Date of reporting period: June 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item1. Reports to Stockholders. The Cutler Trust CUTLER EQUITY FUND CUTLER FIXED INCOME FUND ANNUAL REPORT June 30, 2013 THE CUTLER TRUST TABLE OF CONTENTS Page Letter to Shareholders 2 Management Discussion of Fund Performance 3 Performance Information 8 Portfolio Information 10 Schedules of Investments 11 Statements of Assets and Liabilities 18 Statements of Operations 19 Statements of Changes in Net Assets 20 Financial Highlights 22 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 32 About Your Fund’s Expenses 33 Federal Tax Information 34 Trustees and Officers of the Trust 35 Additional Information 37 Approval of Investment Advisory Agreement 38 1 THE CUTLER TRUST LETTER TO SHAREHOLDERS To The Cutler Funds’ Shareholders: This past year was quite eventful for The Cutler Trust. Not only did the Cutler Equity Fund achieve significant market gains this past year, the merger with the Elite Funds facilitated notable asset growth as well. This has resulted in a reduced expense ratio, a positive development for the Equity Fund shareholders. Additionally, The Cutler Trust welcomed the Cutler Fixed Income Fund. Shareholders who are interested in asset allocation between stocks and bonds can seamlessly take advantage of this new Fund. Please give us a call if you think this might be an appropriate option for you. This Annual Report contains the audited financial statements of the Cutler Equity Fund and the Cutler Fixed Income Fund (the “Funds”) for the fiscal period ended June 30, 2013. (Elite Fund shareholders will note that their previous fiscal year ended September 30th.) You also will find in this document a report of the performance of both Funds, financial statements, as well as other pertinent information regarding The Cutler Trust. The Cutler Equity Fund continues to be managed in Cutler’s dividend-based strategy. All of the holdings in the portfolio typically maintain a 10-year dividend history, an investment criteria that we believe reduces investor risk. Today, the stock market has achieved remarkable gains from the lows of the financial crisis. We continue to believe that a prudent approach to the equity markets errs on the side of caution. Similarly, our management of the Cutler Fixed Income Fund is biased toward a conservative approach. We believe that bonds are at an inflection point, with interest rates near historical lows. An actively managed bond portfolio can help to mitigate the risks associated with rising interest rates, and we are seeking to position the bond portfolio appropriately for this likelihood. As always, Cutler welcomes your feedback or questions. As a shareholder of The Cutler Trust we thank you for your business. Should you wish to talk further about your investments, please do not hesitate to contact us. Sincerely, Matthew C. Patten Erich M. Patten Xavier J. Urpi Chairman Portfolio Manager Director of Fixed Income The Cutler Trust Cutler Investment Counsel, LLC Cutler Investment Counsel, LLC Before investing you should carefully consider the Cutler Funds’ investment objectives, risks, charges and expenses. This and other information is in the prospectus, a copy of which may be obtained by calling 1-800-228-8537. Please read the prospectus carefully before you invest. The views in this report were those of the Cutler Trust’s investment adviser as of June 30, 2013 and may not reflect its views on the date this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Cutler Funds and do not constitute investment advice. 2 CUTLER EQUITY FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE 1) How did the Equity Fund perform last year? The Equity Fund’s total return was 19.26% for the year ended June 30, 2013. 2) What were the most significant market factors affecting the Equity Fund’s performance during the past year? Market factors included: 1) Positive equity market trends 2) The Federal Reserve’s Quantitative Easing Policy 3) Continued earnings growth by domestic companies 4) Attractiveness of dividend paying securities 3) Why did the Equity Fund underperform relative to the benchmark? The S&P 500 Total Return Index returned 20.60% during the fiscal year ended June 30, 2013. The Equity Fund underperformed by 1.34%. Specific market factors contributing to underperformance include: • The lower risk profile of the Equity Fund (risk adjusted returns exceeded the S&P 500 Total Return Index) • Outperformance by securities that do not meet Cutler’s investment criteria (such as certain Financials a la Bank of America) • Interest rate sensitivity of dividend paying equities Sector allocation had the strongest contribution to the Equity Fund’s modest underperformance this year. An attribution of the portfolio’s returns shows that sector weightings had a negative impact versus the S&P 500 Total Return Index, while stock selection had a positive impact. Finally, we note that this past fiscal year was the first since 2006-2007 where the S&P 500 Total Return Index’s return exceeded the Equity Fund’s performance. 4) What strategies did you use to manage the Equity Fund? Cutler’s investment process focuses on dividends as the primary driver of investment returns. The strategy was not changed during the fiscal year, and the management of the Equity Fund was consistent with previous years. Holdings in the portfolio typically maintain a 10-year record of consistent dividend payments, and have a total market capitalization of at least $10 billion. We seek relative value as compared to other companies in similar industries. The Equity Fund has a value bias, but is benchmarked to the S&P 500 Total Return Index. The strategy is further detailed in the Equity Fund’s prospectus. 3 CUTLER EQUITY FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Continued) 5) What were the primary strategic factors that guided your management of the Equity Fund? Cutler’s dividend criteria have been the primary strategic factor used in managing the Equity Fund this past year. The Equity Fund’s Portfolio Managers continue to focus on companies they believe have demonstrated a strong dividend history, provide attractive current yields, and potential for total return. Turnover of the Equity Fund was higher than typical due to the influx of assets associated with the acquisition of the Elite Funds. Non-merger related turnover was below 10%, which is lower than our historical average. We attribute this low-turnover to the low-volatility environment for investors. Dividends have remained stable and are growing, and valuation opportunities are less prevalent than in recent years. We continue to reposition the portfolio into what we believe are more attractively valued securities as these opportunities arise. 6) What were some of the key trends in each of the regions/significant industries the Equity Fund invests in? The Equity Fund holdings remain 100% domiciled in the U.S., and the strategies employed do not have any additional regional bias. Domestic markets have been among the most attractive in the world, as investors seek the modest growth and safety of U.S. equities. Notably, emerging market equities have lagged the current market rally, due to uncertainty about China’s economic recovery and risks in their banking system. European equities may have stabilized, but have not recovered fully due to anemic economic growth in the Euro Zone. Japanese equities have had remarkable volatility in 2013, as the Japanese government has aggressively sought an inflationary monetary policy. The Portfolio Managers have sought to reduce exposure within the portfolio to interest rate sensitive securities. For example, as a dividend-focused fund, there have been market environments in the past where Utilities comprised a significant portion of the portfolio. Today, the Equity Fund holds only one utility, National Fuel Gas Co., and this company has a diversified revenue stream that may cushion the stock from rising rates. In addition, the Equity Fund has increased exposure to the Information Technology sector, such as the recent addition of QUALCOMM. Information Technology has become more attractive to Cutler’s strategy recently, as the business model of many tech companies matures and dividends become more prevalent. 4 CUTLER EQUITY FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Continued) 7) Which securities helped the Equity Fund’s performance? a. Phillips 66 b. The Charles Schwab Corp. c. The Home Depot, Inc. d. Honeywell International, Inc. e. M&T Bank Corp. 8) Did any securities hurt the Equity Fund’s performance? a. Newmont Mining Corp. b. The Chubb Corp. c. Intel Corp. d. Caterpillar, Inc. e. McDonald’s Corp. Note: Both Chubb and McDonald’s had positive total return, but had negative contributions due to the strong performance of their relative sectors. 5 CUTLER FIXED INCOME FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE 1) How did the Fixed Income Fund perform last year? The Fixed Income Fund was down 2.16% for the 9 months ended June 30, 2013. 2) What were the most significant market factors affecting the Fixed Income Fund’s performance during the past year? Market factors included: 1) The Federal Reserve’s low interest rate policy 2) The narrowing of yield spreads between Treasuries and all other riskier securities 3) Steepening of the yield curve, as medium to long term interest rates rose in anticipation of a reduction in long bond purchases by the Federal Reserve 3) Explain the Fixed Income Fund’s performance relative to the benchmark. The Fixed Income Fund was down 2.16% for the 9 months ended June 30, 2013. Its benchmark, the Barclays Intermediate U.S. Government/Credit Index (the “Index”), was down 1.11% during that same period. The underperformance during this time period can be attributed to the Fixed Income Fund’s higher duration versus the Index as well as its term structure, which was more bar-belled relative to the Index. 4) What strategies did you use to manage the Fixed Income Fund? The Fixed Income Fund seeks to achieve high income over the long term and invests principally in a diversified portfolio of investment grade fixed income securities that are expected to generate a high level of current income. It normally invests in investment grade fixed income securities consisting primarily of obligations issued by the U.S. government, agencies of the U.S. government, and U.S. corporate debt securities. 5) What were the primary strategic factors that guided your management of the Fixed Income Fund? The decision of the Federal Reserve to keep U.S. Treasury interest rates artificially low and the upcoming possible reduction in purchases of long treasuries by the Federal Reserve provided opportunities to reduce exposure in long-term corporate securities in favor of five to seven year U.S. Agencies. 6 CUTLER FIXED INCOME FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Continued) 6) What were some of the key trends in each of the regions/significant industries the Fixed Income Fund invests in? The Fixed Income Fund focuses on securities issued in the U.S. Key trends included the increase in medium to long-term interest rates and steepening of the yield curve in anticipation of a reduction in long bond purchases by the Federal Reserve. Additionally, the narrowing of spreads between the U.S. Treasury sector and all other riskier sectors aided the Fixed Income Fund; however, we believe this trend has reached levels that are not sustainable. Thereby, the possibility of a reversal of this trend has increased. 7) Which securities helped the Fixed Income Fund’s performance? Relative to the Index, the Fixed Income Fund’s exposure to shorter duration securities and corporate bonds helped the Fund’s performance. 8) Did any securities hurt the Fixed Income Fund’s performance? Relative to the Index, the Fixed Income Fund’s exposure to securities with maturities greater than ten years hurt the Fund’s performance. 7 CUTLER EQUITY FUND PERFORMANCE INFORMATION June 30, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Cutler Equity Fund and the S&P 500 Total Return Index Average Annual Total Returns(a) (for periods ended June 30, 2013) 1 Year 5 Years 10 Years Cutler Equity Fund 19.26% 8.58% 7.86% S&P 500 Total Return Index 20.60% 7.01% 7.30% (a) Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. 8 CUTLER FIXED INCOME FUND PERFORMANCE INFORMATION June 30, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Cutler Fixed Income Fund, Barclays Intermediate U.S. Government/Credit Index and Barclays Short-Term U.S. Government Index Average Annual Total Returns(a) (for periods ended June 30, 2013) 1 Year 5 Years 10 Years Cutler Fixed Income Fund -1.03% 5.35% 3.99% Barclays Intermediate U.S. Government/Credit Index 0.28% 4.57% 4.03% Barclays Short-Term U.S. Government Index 0.34% 2.06% 2.69% (a) Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. 9 CUTLER EQUITY FUND PORTFOLIO INFORMATION June 30, 2013 (Unaudited) Sector Allocation (% of Net Assets) CUTLER FIXED INCOME FUND PORTFOLIO INFORMATION June 30, 2013 (Unaudited) Sector Allocation (% of Net Assets) 10 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS June 30, 2013 COMMON STOCKS — 98.3% Shares Value Consumer Discretionary — 12.7% Hotels, Restaurants & Leisure — 2.8% McDonald's Corporation $ Media — 3.1% Walt Disney Company (The) Multiline Retail — 3.3% Nordstrom, Inc. Specialty Retail — 3.5% Home Depot, Inc. (The) Consumer Staples — 12.7% Beverages — 2.9% PepsiCo, Inc. Food & Staples Retailing — 2.0% Sysco Corporation Food Products — 2.1% Archer-Daniels-Midland Company Household Products — 5.7% Kimberly-Clark Corporation Procter & Gamble Company (The) Energy — 9.0% Oil, Gas & Consumable Fuels — 9.0% Chevron Corporation ConocoPhillips Exxon Mobil Corporation Financials — 13.0% Capital Markets — 3.1% Charles Schwab Corporation (The) Commercial Banks — 3.1% M&T Bank Corporation Consumer Finance — 3.5% American Express Company 11 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 98.3% (Continued) Shares Value Financials — 13.0% (Continued) Insurance — 3.3% Chubb Corporation (The) $ Health Care — 11.7% Health Care Equipment & Supplies — 2.7% Becton, Dickinson & Company Pharmaceuticals — 9.0% Bristol-Myers Squibb Company Johnson & Johnson Merck & Company, Inc. Industrials — 10.4% Aerospace & Defense — 5.8% Honeywell International, Inc. United Technologies Corporation Electrical Equipment — 2.1% Emerson Electric Company Machinery — 2.5% Caterpillar, Inc. Information Technology — 13.7% Communications Equipment — 2.0% QUALCOMM, Inc. IT Services — 3.5% International Business Machines Corporation Semiconductors & Semiconductor Equipment — 5.4% Intel Corporation Texas Instruments, Inc. Software — 2.8% Microsoft Corporation Materials — 6.7% Chemicals — 5.1% E.I. Du Pont de Nemours & Company Monsanto Company 12 CUTLER EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 98.3% (Continued) Shares Value Materials — 6.7% (Continued) Metals & Mining — 1.6% Newmont Mining Corporation $ Telecommunication Services — 5.4% Diversified Telecommunication Services — 5.4% AT&T, Inc. Verizon Communications, Inc. Utilities — 3.0% Gas Utilities — 3.0% National Fuel Gas Company Total Common Stocks (Cost $75,067,999) $ MONEY MARKET FUNDS — 1.4% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.02% (a) (Cost $1,456,951) $ Total Investments at Value — 99.7% (Cost $76,524,950) $ Other Assets in Excess of Liabilities — 0.3% Net Assets — 100.0% $ (a) The rate shown is the 7-day effective yield as of June 30, 2013. See accompanying notes to financial statements. 13 CUTLER FIXED INCOME FUND SCHEDULE OF INVESTMENTS June 30, 2013 U.S. TREASURY OBLIGATIONS — 12.9% Maturity Coupon Par Value Value U.S. Treasury Notes 09/30/16 % $ $ U.S. Treasury Bonds 08/15/23 % U.S. Treasury Bonds 02/15/26 % Total U.S. Treasury Obligations (Cost $2,017,724) $ U.S. GOVERNMENT AGENCY OBLIGATIONS — 35.6% Maturity Coupon Par Value Value Federal Farm Credit Bank — 3.4% Federal Farm Credit Bank 01/24/20 % $ $ Federal Farm Credit Bank 08/15/22 % Federal Home Loan Bank — 8.3% Federal Home Loan Bank 12/13/19 % Federal Home Loan Bank 05/28/20 %(a) Federal Home Loan Bank 03/27/23 %(a) Federal Home Loan Mortgage Corporation — 5.3% Federal Home Loan Mortgage Corporation 01/11/16 % Federal Home Loan Mortgage Corporation 11/30/17 % Federal Home Loan Mortgage Corporation 06/24/20 % Federal National Mortgage Association — 11.4% Federal National Mortgage Association 02/27/17 % Federal National Mortgage Association 12/27/18 % Federal National Mortgage Association 04/25/19 % Federal National Mortgage Association 01/30/20 %(a) Federal National Mortgage Association 03/27/20 % Private Export Funding Corporation — 3.6% Private Export Funding Corporation 08/15/13 % Private Export Funding Corporation 12/15/21 % 14 CUTLER FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) U.S. GOVERNMENT AGENCY OBLIGATIONS — 35.6% (Continued) Maturity Coupon Par Value Value Tennessee Valley Authority — 2.6% Tennessee Valley Authority 08/01/13 % $ $ Tennessee Valley Authority 07/15/45 % U.S. Department of Housing and Urban Development — 1.0% U.S. Department of Housing and Urban Development 08/01/25 % Total U.S. Government Agency Obligations (Cost $5,951,623) $ OTHER GOVERNMENT OBLIGATIONS — 5.3% Maturity Coupon Par Value Value Province of Manitoba 04/28/14 % $ $ Province of Manitoba 04/03/17 % Province of Nova Scotia 07/21/15 % Total Other Government Obligations (Cost $863,761) $ MORTGAGE-BACKED SECURITIES — 3.6% Maturity Coupon Par Value Value Federal Home Loan Mortgage Corporation — 1.0% FHLMC, Series 2962-YE 09/15/18 % $ $ FHLMC, Pool #J13584 11/01/25 % FHLMC, Series 1963-Z 01/15/27 % Federal National Mortgage Association — 2.5% FNMA, Series 2003-3-HJ 02/25/18 % FNMA, Pool #899237 03/01/22 % FNMA, Series 2002-93-A1 03/25/32 % Multifamily REMIC Trust, Series 2006-M1-D 06/25/19 %(a) Government National Mortgage Association — 0.1% GNMA, Pool #577742 09/15/17 % Total Mortgage-Backed Securities (Cost $576,624) $ 15 CUTLER FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) ASSET-BACKED SECURITIES — 5.5% Maturity Coupon Par Value Value Ford Credit Auto Owner Trust, Series 2009-E-A4 11/15/14 % $ $ Ford Credit Auto Owner Trust, Series 2012-A-A3 04/15/15 % FPL Recovery Funding, Series 2007-A-A2 08/01/15 % FPL Recovery Funding, Series 2007-A-A3 08/01/17 % Mercedes-Benz Auto Receivables Trust, Series 2011-1-A3 03/15/14 % RSB Bond Company, LLC, Series 2007-A-A2 04/01/16 % Total Asset-Backed Securities (Cost $900,081) $ CORPORATE BONDS — 31.8% Maturity Coupon Par Value Value Consumer Discretionary — 5.9% Fortune Brands, Inc. 01/15/16 % $ $ Scripps Networks Interactive, Inc. 12/15/16 % Starbucks Corporation 08/15/17 % Energy — 4.0% Anadarko Petroleum Corporation 09/15/16 % Buckeye Partners, L.P. 02/01/21 % Financials — 13.5% Bank of America Corporation 07/12/16 % Biomed Realty, L.P. 04/15/16 % Citigroup, Inc. 10/15/14 % Finial Holdings, Inc. 10/15/23 % Ford Motor Credit Company, LLC 05/15/15 % People's United Financial, Inc. 12/06/22 % Senior Housing Properties Trust 01/15/16 % Wells Fargo & Company 10/28/15 %(a) Industrials — 3.0% Domtar Corporation 06/01/17 % Iron Mountain, Inc. 08/15/21 % Valmont Industries, Inc. 04/20/20 % 16 CUTLER FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS — 31.8% (Continued) Maturity Coupon Par Value Value Information Technology — 1.4% Oracle Corporation 04/15/18 % $ $ Telecommunication Services — 3.1% Qwest Corporation 10/01/14 % Rogers Communications, Inc. 03/01/14 % Verizon Communications, Inc. 11/01/16 % Utilities — 0.9% AEP Texas Central Transmission Funding, LLC 07/01/13 % Sempra Energy 06/01/16 % Total Corporate Bonds (Cost $5,118,155) $ PREFERRED STOCKS — 1.4% Shares Value Citigroup Capital XIII (Cost $208,800) $ MONEY MARKET FUNDS — 3.7% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.02% (b) (Cost $594,741) $ Total Investments at Value — 99.8% (Cost $16,231,509) $ Other Assets in Excess of Liabilities — 0.2% Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the effective interest rate as of June 30, 2013. (b) The rate shown is the 7-day effective yield as of June 30, 2013. See accompanying notes to financial statements. 17 THE CUTLER TRUST STATEMENTS OF ASSETS AND LIABILITIES June 30, 2013 Cutler Equity Fund Cutler Fixed Income Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 2) $ $ Dividends and interest receivable Receivable for investment securities sold — Receivable for capital shares sold Other assets Total assets LIABILITIES Dividends payable Payable for capital shares redeemed Payable to Adviser (Note 3) Payable to administrator (Note 3) Other accrued expenses Total liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ Undistributed (distributions in excess of) net investment income ) Accumulated net realized gains (losses) from security transactions ) Net unrealized appreciation (depreciation) on investments ) NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 18 THE CUTLER TRUST STATEMENTS OF OPERATIONS Cutler Equity Fund Cutler Fixed Income Fund Year Ended June 30, Nine Months Ended June 30, 2013 (a) Year Ended September 30, INVESTMENT INCOME Dividend income (net of foreign tax withheld of $0, $38 and $1,305, respectively) $ $ $ Interest — Securities lending (Note 2) — — Total investment income EXPENSES Investment advisory fees (Note 3) Administration fees (Note 3) — Professional fees Shareholder servicing fees (Note 3) — Transfer agent fees — — Custody and bank service fees Trustees’ fees and expenses (Note 3) Fund accounting fees — — Registration and filing fees Insurance expense Compliance service fees — — Printing of shareholder reports Other expenses Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from investment transactions Net change in unrealized appreciation/ depreciation on investments ) NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ $ ) $ (a) Fund changed fiscal year end to June 30. See accompanying notes to financial statements. 19 CUTLER EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended June 30, Year Ended June 30, FROM OPERATIONS Net investment income $ $ Net realized gains from investment transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net assets received in conjunction with fund merger (Note 1) — Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares issued in conjunction with fund merger (Note 1) — Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 20 CUTLER FIXED INCOME FUND STATEMENTS OF CHANGES IN NET ASSETS Nine Months Ended June 30, 2013 (a) Year Ended September 30, Year Ended September 30, FROM OPERATIONS Net investment income $ $ $ Net realized gains from investment transactions Net change in unrealized appreciation/ depreciation on investments ) ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) ) From net realized gains — — ) Decrease in net assets from distributions to shareholders ) ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) ) ) Net increase (decrease) from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) ) NET ASSETS Beginning of period End of period $ $ $ DISTRIBUTIONS IN EXCESS OF NET INVESTMENT INCOME $ ) $ ) $ ) CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) ) Net increase (decrease) in shares outstanding ) ) Shares outstanding at beginning of period Shares outstanding at end of period (a) Fund changed fiscal year end to June 30. See accompanying notes to financial statements. 21 CUTLER EQUITY FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Year Years Ended June 30, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions from: Net investment income ) Net asset value at end of year $ Total return (a) 19.26% 5.90% 34.73% 16.82% (24.06% ) Net assets at end of year (000’s) $ Ratios/supplementary data: Ratio of net expenses to average net assets (b) 1.15% 1.27% 1.33% 1.40% 1.40% Ratio of net investment income to average net assets 1.53% 1.57% 1.59% 1.76% 2.45% Portfolio turnover rate 8% (c) 9% 15% 13% 21% (a) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Absent voluntary fee waivers by the Fund’s investment adviser, the ratio of total expenses to average net assets would have been 1.42% and 1.50% for the years ended June 30, 2010 and 2009, respectively. (c) Excludes the value of securities sold from sales to realign the Fund’s portfolio following the merger with The Elite Growth & Income Fund (Note 1). See accompanying notes to financial statements. 22 CUTLER FIXED INCOME FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Nine Months Ended June 30, Years Ended September 30, 2013 (a) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) Net realized gains — — ) ) — — Total distributions ) Net asset value at end of period $ Total return (b) (2.16% )(c) 5.07% 1.87% 8.74% 16.53% (0.90% ) Net assets at end of period (000’s) $ Ratios/supplementary data: Ratio of net expenses to average net assets (d) 1.54% (e) 1.52% 1.28% 1.33% 1.48% 1.05% Ratio of net investment income to average net assets 0.95% (e) 2.03% 2.51% 3.20% 4.11% 4.30% Portfolio turnover rate 34% (c) 53% 83% 75% 100% 106% (a) Fund changed fiscal year end to June 30. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Absent voluntary fee waivers by the Fund’s investment adviser, the ratio of total expenses to average net assets would have been 1.56% and 1.24% for the years ended September 30, 2009 and 2008, respectively. (e) Annualized. See accompanying notes to financial statements. 23 THE CUTLER TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2013 1. Organization Cutler Equity Fund and Cutler Fixed Income Fund (formerly Cutler Income Fund) (the “Funds”) are each a diversified series of The Cutler Trust (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end management investment company under the Investment Company Act of 1940 (the “1940 Act”). Under its Trust Instrument, the Trust is authorized to issue an unlimited number of Fund shares of beneficial interest without par value. Cutler Equity Fund commenced operations on October 2, 1992. On September 28, 2012, Cutler Equity Fund consummated a tax-free merger with The Elite Growth & Income Fund, previously a series of The Elite Group of Mutual Funds. Pursuant to the terms of the agreement governing the merger, each share of The Elite Growth & Income Fund was converted into an equivalent dollar amount of shares of Cutler Equity Fund, based on the net asset value of Cutler Equity Fund and The Elite Growth & Income Fund as of September 27, 2012 ($13.28 and $15.66, respectively), resulting in a conversion ratio of 1.17897958 shares of Cutler Equity Fund for each share of The Elite Growth & Income Fund. Cutler Equity Fund issued 3,000,712 shares to shareholders of The Elite Growth & Income Fund. The basis of the assets transferred from The Elite Growth & Income Fund reflected the historical basis of the assets as of the date of the tax-free merger. Net assets of Cutler Equity Fund and The Elite Growth & Income Fund as of the merger date were $53,639,332 and $39,854,719, including unrealized appreciation on investments of $14,347,666 and $4,099,684, respectively. In addition, The Elite Growth & Income Fund’s net assets included accumulated realized capital losses of $6,906,206. Total net assets immediately after the merger were $93,494,051. The Elite Income Fund (the “Predecessor Fund”), a series of The Elite Group of Mutual Funds, was reorganized into Cutler Fixed Income Fund (the “Reorganization”) effective September 28, 2012, pursuant to an Agreement and Plan of Reorganization dated August 27, 2012. The Reorganization was approved by the shareholders of the Predecessor Fund at a meeting held on September 27, 2012. The Predecessor Fund transferred all its assets to Cutler Fixed Income Fund in exchange for shares of Cutler Fixed Income Fund and the assumption by Cutler Fixed Income Fund of all the known liabilities of the Predecessor Fund. Cutler Fixed Income Fund did not have any significant assets or liabilities immediately prior to the consummation of the Reorganization. The Reorganization was treated as a tax-free reorganization for federal income tax purposes and, accordingly, the basis of the assets transferred reflect the historical basis of the assets as of the date of the Reorganization. Cutler Equity Fund seeks current income and long-term capital appreciation. Cutler Fixed Income Fund seeks to achieve high income over the long-term. 24 THE CUTLER TRUST NOTES TO FINANCIAL STATEMENTS (Continued) 2. Significant Accounting Policies The following summarizes the significant accounting policies of the Funds. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities Valuation — Portfolio securities are valued as of the close of business of the regular session of the principal exchange where the security is traded. Exchange traded securities for which market quotations are readily available are valued using the last reported sales price provided by independent pricing services as of the close of trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern time), on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and asked price. Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price. Non-exchange traded securities for which over-the-counter quotations are available are generally valued at the closing bid price. Money market instruments that mature in sixty days or less may be valued at amortized cost unless the Funds’ investment adviser believes another valuation is more appropriate. Investments in shares of other open-end investment companies are valued at net asset value per share. The Funds value securities at fair value pursuant to procedures adopted by the Board of Trustees if (1) market quotations are insufficient or not readily available or (2) the Funds’ investment adviser believes that the prices or values available are unreliable due to, among other things, the occurrence of events after the close of the securities markets on which the Funds’ securities primarily trade but before the time as of which the Funds calculate their net asset values. Fair valued securities will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used. GAAP establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of each Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs • Level 3 – significant unobservable inputs For example, fixed income securities held by Cutler Fixed Income Fund are classified as Level 2 since the values for the fixed income securities are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors. 25 THE CUTLER TRUST NOTES TO FINANCIAL STATEMENTS (Continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value each Fund’s investments as of June 30, 2013 by security type: Cutler Equity Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
